Citation Nr: 1508951	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  04-24 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to January 1987, with additional service in the United States Naval Reserve from June 1999 to November 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In September 2009, March 2012, and April 2013, the Board, among other things, remanded the above issue for further evidentiary development. 

As noted previously, the Veteran has raised a claim for an increased rating for his low back disability.  However, despite the Board referring this claim for additional action in the April 2013 Remand, no such action was taken by the agency of original jurisdiction (AOJ).  Therefore, it is once again referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's a headache disorder had its onset in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a headache disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran and his representative contend that the appellant's current headaches were caused by his military service.  Specifically, they claim, in substance, that the Veteran has had headaches since 1986 when he fell down steps while on active duty.  It is also requested that the Veteran be afforded the benefit of the doubt. 

The Veteran and his representative contend that the appellant's current headaches first started while on active duty and have continued to the current time.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

With the above criteria in mind, service treatment records document an accident in August 1986, involving the Veteran falling down stairs.  The treatment records surrounding the accident show the Veteran struck his back on concrete.  They also show that the Veteran in September 1986 presented to the emergency room for numerous complaints related to the fall, including being "unable to tolerate indocin [secondary] to nausea/HA etc" and neck and low back pain.  Similarly, service treatment records show that in October 1986 the Veteran told a psychiatrist that he had headaches occurring around 2 times a week, lasting 5 or 10 minutes, that began in June 1986.  Similarly, since 1987 post-service treatment records document the Veteran's complaints and/or treatment for headaches.  Furthermore, the Board finds that the Veteran has both competently and credibly claimed that he started to develop headaches in 1986 after he fell down some stairs and that he has had headaches ever since as he did so at his October 2007 hearing.  See Davidson.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board finds that service connection for headaches is warranted because the disability had its onset in service.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303. 


ORDER

Service connection for headaches is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


